Citation Nr: 1813458	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for depression, currently evaluated as 30 percent disabling.

2.  Entitlement to a higher initial rating for hiatal hernia with gastroesophageal reflux disease (GERD), currently evaluated as 30 percent disabling.

3.  Entitlement to a higher initial rating for cervical spine degenerative disc disease, in excess of 10 percent prior to September 26, 2003, in excess of 20 percent from September 26, 2003 to February 4, 2010, and in excess of 30 percent from February 5, 2010.

4.  Entitlement to a higher initial rating for multi-level lumbar degenerative disc disease, in excess of 20 percent prior to June 18, 2012, and in excess of 10 percent thereafter.

5.  Entitlement to a higher initial rating for migraine headaches, in excess of 30 percent for the period prior to July 18, 2011.

REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from June 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran indicated in a May 2014 VA Form 9 that he wished to testify at a videoconference hearing.  However, in April 2017 correspondence, the Veteran's representative notified VA that he wanted to cancel the hearing.  Therefore, as there is no other indication that the Veteran still desires a hearing, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Initially, the Board notes that since the most recent examinations relating the lumbar spine, cervical spine, hiatal hernia and depression took place in 2012 or earlier, new examinations are warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  With regard to the cervical and lumbar spine disabilities, to the extent feasible, the examiner should include any joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

In addition, although some VA treatment records have been associated with the claims file in piecemeal fashion, most recently in July 2014, many appear to be outstanding.  In this regard, an unrelated June 2010 Board decision references an April 2003 VA cervical spine examination and a September 2009 VA spine examination; however, these documents do not appear to be of record.  To ensure a complete record is before the Board, all outstanding VA treatment records dated from 2001 to the present should be associated with the claims file.

It appears that the Veteran is in receipt of Social Security Administration disability benefits.  See August 2010 correspondence; September 2012 correspondence.  Any such records should also be associated with the claims file.

The Board additionally notes that in November 2012, the Veteran submitted correspondence timely appealing, inter alia, a September 2012 rating decision which granted an initial noncompensable rating for migraines.  In a separate correspondence also dated in November 2012, the representative argued that the Veteran's migraines warranted a 50 percent rating.  In a March 2014 rating decision, the RO increased the Veteran's migraine headaches to 30 percent from July 14, 2008 and 50 percent from July 18, 2011.  In the March 2014 rating decision and a statement of the case dated the same month, the RO informed the Veteran that this constituted a full grant of his appeal; accordingly, the RO did not include the issue of entitlement to a higher initial rating for migraines in the statement of the case.

The Board acknowledges that the representative indicated that the Veteran was seeking a 50 percent rating for his migraine headaches and the Veteran's migraine headaches were eventually rated as 50 percent disabling; however, the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  In this case, although the Veteran has indicated that he would be satisfied with a 50 percent rating, he is still in receipt of only a 30 percent rating for the period prior to July 18, 2011.  Accordingly, a statement of the case must be issued on remand.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Finally, the Board observes that a March 2014 rating decision granted entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) effective March 1, 2012 but that evidence of unemployability submitted in connection with a claim for an increased rating may also raise the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Accordingly, where, as here, the initial ratings on appeal date back to a period prior to the effective date of an award of a TDIU, consideration of the issue of entitlement to a TDIU for the prior period may be warranted.

In this case, however, the Veteran stated in his Application for Increased Compensation Based on Unemployability that he last worked full time on March 1, 2012 and became too disabled to work on March 1, 2012.  As such, it does not appear that the issue of entitlement to a TDIU for the period prior to March 1, 2012 has been raised or that the Veteran is seeking entitlement to a TDIU for that period.  If the Veteran wishes to raise the issue of entitlement to a TDIU for the period prior to March 1, 2012, he should so indicate on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case addressing the issue of entitlement to an initial rating in excess of 30 percent for the period prior to July 18, 2011 for migraine headaches.  If, and only if, the Veteran or his representative files a timely substantive appeal (VA Form 9) should the AOJ return the appeal to the Board for appellate review.

2.  Associate with the claims file all outstanding VA treatment records, to include any records from the Atlanta VA Health Care System, from 2001 to the present.

3.  Contact the Social Security Administration and obtain all records associated with any claim for disability benefits.

4.  Schedule the Veteran for VA examinations to evaluate the current severity of his depression, hiatal hernia, cervical and lumbar spine disabilities.  The electronic claims folders should be made available to the examiners for review in conjunction with the examinations and the examiners should acknowledge such review in the examination reports.  Any indicated studies should be performed.  The examinations should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to depression, hiatal hernia with GERD, cervical and lumbar spine disabilities.

With regard to the cervical and lumbar spine disabilities, to the extent feasible, the examiner should fully describe and distinguish any impairment arising from pain on active motion, passive motion, in weight-bearing, and in nonweight-bearing for the joint in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale should accompany any opinion provided.

5.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

